Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yacenda (US 2014/0370959 A1) generally discloses a location verification system for mobile gaming.
Regarding claims 2, 8 and 15 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
communicating, by the at least one processor, over the communication network, to the second computing system that the user needs to complete registration with the service provider by performing an identity verification, in which the identity verification includes providing, over the communication network, from the second computing system, to the at least one processor, a scan of an identification document of the user entered at the second computing system, and wherein the user has limited access to the gaming services until the user completes the identity verification  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715